                                                                                           Case 2:21-cv-01019-RFB-BNW Document 36 Filed 09/07/21 Page 1 of 3




                                                                                      1    TYSON J. DOBBS, ESQ.
                                                                                           Nevada Bar No. 11953
                                                                                      2
                                                                                           IAN M. HOUSTON, ESQ.
                                                                                      3    Nevada Bar No. 11815
                                                                                           HALL PRANGLE & SCHOONVELD, LLC
                                                                                      4    1140 N. Town Center Dr., Ste. 350
                                                                                           Las Vegas, NV 89144
                                                                                      5
                                                                                           (702) 889-6400 – Office
                                                                                      6    (702) 384-6025 – Facsimile
                                                                                           Email: efile@hpslaw.com
                                                                                      7    Attorneys for Defendants
                                                                                           SmileDirectClub, LLC, Zachary Potts, D.D.S.
                                                                                      8
                                                                                           and Michael Guirguis, D.D.S.
                                                                                      9

                                                                                      10                               UNITED STATES DISTRICT COURT
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11                                       DISTRICT OF NEVADA
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE




                                                                                             CYRUS S. WHITTAKER, individually on                 CASE NO.: 2:21-cv-01019-RFB-BNW
                                             LAS VEGAS, NEVADA 89144




                                                                                      13     behalf of myself,
                                                     SUITE 350




                                                                                      14                        Plaintiff,
                                                                                                                                                 STIPULATION AND ORDER TO
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                             vs.                                                 DISMISS MICHAEL GUIRGUIS,
                                                                                      16                                                         D.D.S.WITH PREJUDICE
                                                                                             SMILEDIRECTCLUB, LLC; ZACHARY
                                                                                      17
                                                                                             POTTS, D.D.S.; MICHAEL GUIRGUIS,
                                                                                      18     D.D.S.; DOES 1 through 10; and ROE
                                                                                             ENTITIES 11 through 20, inclusive,
                                                                                      19
                                                                                                                 Defendants.
                                                                                      20

                                                                                      21

                                                                                      22
                                                                                                   IT IS HEREBY STIPULATED and agreed by and between Plaintiff, CYRUS S.

                                                                                      23
                                                                                           WHITTAKER, and Defendants SMILEDIRECTCLUB, LLC, ZACHARY POTTS, D.D.S., and

                                                                                      24
                                                                                           MICHAEL GUIRGUIS, D.D.S., by and through Plaintiff and Defendants’ counsel of record that:

                                                                                      25
                                                                                              1) Any and all claims by Plaintiff against Defendant MICHAEL GUIRGUIS, D.D.S. related

                                                                                      26
                                                                                                   to this matter in any court, jurisdiction or venue shall be dismissed in their entirety, with

                                                                                      27
                                                                                                   prejudice;

                                                                                      28




                                                                                                                                         Page 1 of 3
                                                                                           Case 2:21-cv-01019-RFB-BNW Document 36 Filed 09/07/21 Page 2 of 3




                                                                                      1       2) Although this dismissal extinguishes all of Plaintiff’s claims against Defendant MICHAEL
                                                                                      2          GUIRGUIS, D.D.S., this dismissal does not resolve all claims as to all parties and therefore
                                                                                      3          this Action shall remain pending as to Defendant SMILEDIRECTCLUB, LLC; and
                                                                                      4       3) Defendant MICHAEL GUIRGUIS, D.D.S. shall be dismissed, with prejudice, from the
                                                                                      5          instant litigation, with Plaintiff and Defendant to bear their own attorneys’ fees and costs.
                                                                                      6          IT IS SO STIPULATED.
                                                                                                                                   PLAINTIFF, IN PRO PER
                                                                                      7                       1 2021
                                                                                            DATED: September ___,
                                                                                      8                                            By:      /s/ Cyrus Whittaker
                                                                                                                                   CYRUS S. WHITTAKER (PLAINTIFF)
                                                                                      9                                            Nevada Bar No. 14965
                                                                                                                                   10833 Wilshire Blvd. #429
                                                                                      10
                                                                                                                                   Los Angeles, CA 90024
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11                                           Telephone: 725.696.9635
                                                                                                                                   Fax: 310.300.1426
                                                                                      12
                                         1140 NORTH TOWN CENTER DRIVE

                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                     SUITE 350




                                                                                      14
                                                                                                                                   HALL PRANGLE & SCHOONVELD, LLC
                                                                                                              1 2021
                                                                                            DATED: September ___,
                                 TELEPHONE: 702-889-6400




                                                                                      15

                                                                                      16                                           By:       /s/ Tyson Dobbs
                                                                                                                                   TYSON J. DOBBS, Esq.
                                                                                      17                                           Nevada Bar No. 111953
                                                                                                                                   IAN M. HOUSTON, ESQ.
                                                                                      18
                                                                                                                                   Nevada Bar No.11815
                                                                                      19                                           1140 N. Town Center Dr., Ste. 350
                                                                                                                                   Las Vegas, NV 89144
                                                                                      20                                           Attorneys for Defendants
                                                                                                                                   SmileDirectClub, LLC, Zachary Potts, D.D.S. and Michael
                                                                                      21
                                                                                                                                   Guirguis, D.D.S.
                                                                                      22

                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                       Page 2 of 3
                                                                                           Case 2:21-cv-01019-RFB-BNW Document 36 Filed 09/07/21 Page 3 of 3




                                                                                      1                                         ORDER
                                                                                      2          IT IS HEREBY ORDERED that:
                                                                                      3       1) Any and all claims by Plaintiff against Defendant MICHAEL GUIRGUIS, D.D.S. related
                                                                                      4          to this matter in any court, jurisdiction or venue are dismissed in their entirety, with
                                                                                      5          prejudice;
                                                                                      6       2) Although this dismissal extinguishes all of Plaintiff’s claims against Defendant MICHAEL
                                                                                      7          GUIRGUIS, D.D.S., this dismissal does not resolve all claims as to all parties and therefore
                                                                                      8          this Action shall remain pending as to Defendant SMILEDIRECTCLUB, LLC; and
                                                                                      9       3) Defendant MICHAEL GUIRGUIS, D.D.S. is hereby dismissed, with prejudice, from the
                                                                                      10         instant litigation, with Plaintiff and Defendant to bear their own attorneys’ fees and costs.
                                                            FACSIMILE: 702-384-6025
HALL PRANGLE & SCHOONVELD, LLC




                                                                                      11

                                                                                      12         IT IS SO ORDERED.
                                         1140 NORTH TOWN CENTER DRIVE

                                             LAS VEGAS, NEVADA 89144




                                                                                      13
                                                     SUITE 350




                                                                                      14
                                                                                                                                                 ____________________________
                                 TELEPHONE: 702-889-6400




                                                                                      15
                                                                                                                                                 RICHARD F. BOULWARE, II
                                                                                      16                                                         United States District Judge
                                                                                                                                                 DATED this _____
                                                                                                                                                               4th of _________,
                                                                                                                                                                         September 2021
                                                                                      17

                                                                                      18

                                                                                      19

                                                                                      20

                                                                                      21

                                                                                      22

                                                                                      23

                                                                                      24

                                                                                      25

                                                                                      26

                                                                                      27

                                                                                      28




                                                                                                                                       Page 3 of 3
